Citation Nr: 0924986	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic low back disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a neurological disorder affecting the left 
lower extremity (claimed as loss of function).
 
3.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) and chronic bronchitis.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to July 
1979, and from August 1980 to May 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
denied a claim for service connection for COPD and 
bronchitis, and reopened and denied claims for service 
connection for a chronic neurological condition (now claimed 
as loss of function) and residuals of an injury involving the 
lumbar spine with shortening of the left leg.  These issues 
were remanded by the Board in July 2007 for further 
development.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

As noted in the July 2007 remand, the Veteran stated his 
preference for an organization and attorney of that 
organization as his representative in this case.  VA General 
Counsel rejected this representative as unauthorized.  Prior 
to designating the unauthorized representative as his power 
of attorney, the Texas Veterans Commission represented the 
Veteran to VA.  Whereas the Veteran's intent to revoke his 
power of attorney from the Texas Veterans Commission was 
clear, the Board deemed him to be unrepresented.  The Veteran 
was sent a letter in November 2007 containing a list of 
Veterans Service Organizations that could assist him with his 
claims and informing him how to contact these organizations.  
The Veteran has since failed to authorize a new 
representative.  As such, he remains unrepresented at 
present.

The Board also notes that the July 2007 remand directed the 
RO to issue a letter to the Veteran listing the reason for 
the prior final denial of the Veteran's claim for service 
connection for a neurological disorder, specifically that the 
RO previously found that the Veteran did not have the claimed 
neurological disorder.  The November 2007 letter, however, 
informed the Veteran that he was previously denied service 
connection for a neurological disorder as this disorder was 
shown to occur prior to service and not worsened by service.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In this case, however, as will be discussed 
below, this issue is being reopened.  As such, any failure to 
provide Veterans Claims Assistance Act of 2000 (VCAA) 
compliant notice with regard to the Veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a neurological disorder affecting the left 
lower extremity (claimed as loss of function) would be 
harmless, and the Board may proceed to adjudicate the merits 
of the claim.

Finally, the Board notes that the Veteran has submitted 
additional records since the October 2008 supplemental 
statement of the case (SSOC) was issued.  However, these 
records are merely a duplicate copy of the claims file.  
Therefore, as the original copies of these records were 
already associated with the claims file prior to the issuance 
of the October 2008 SSOC, a waiver of initial review of this 
evidence by the agency of original jurisdiction is not 
needed. 
 

FINDINGS OF FACT

1.  By a RO decision dated in October 1992, the Veteran's 
claim of service connection for chronic low back pain was 
denied on the basis that this back pain was reported at the 
time of service induction and is not shown to have been 
aggravated during service beyond the pre-service level. 

2.  Evidence received since the October 1992 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a chronic low back disorder.

3.  The Veteran's chronic low back disorder is not shown by 
the medical evidence of record to be etiologically related to 
a disease, injury, or event in service.
4.  By a RO decision dated in October 1992, the Veteran's 
claim of service connection for a chronic neurological 
disorder was denied on the basis that there is no record 
during or subsequent to service that verifies the existence 
of a chronic neurological disorder. 

5.  Evidence received since the October 1992 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a neurological disorder affecting the 
left lower extremity.

6.  The Veteran's neurological disorder affecting the left 
lower extremity is not shown by the medical evidence of 
record to be etiologically related to service or to a 
service-connected disability.

7.  COPD and bronchitis are not shown by the medical evidence 
of record to be etiologically related to a disease, injury, 
or event in service.


CONCLUSIONS OF LAW

1.  The October 1992 RO decision denying the Veteran's claim 
of service connection for chronic low back pain is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for a chronic low back 
disorder has been submitted.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's chronic low back disorder was not incurred 
in or aggravated by active military service, and may not be 
presumed to have been incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

4.  The October 1992 RO decision denying the Veteran's claim 
of service connection for a chronic neurological disorder is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

5.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a neurological 
disorder affecting the left lower extremity has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

6.  The Veteran's neurological disorder affecting the left 
lower extremity was not incurred in or aggravated by active 
military service, is not proximately due to or the result of 
any service-connected disability, and may not be presumed to 
have been incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).

7.  COPD and chronic bronchitis were not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in July 2003, August 2005, and November 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Furthermore, the November 2007 letter described how 
appropriate disability ratings and effective dates were 
assigned.    

Additionally, the Board observes that in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

As will be discussed below, the Board is reopening the claims 
of service connection for a chronic low back disorder and a 
neurological disorder affecting the left lower extremity.  
Therefore, any failure to provide VCAA compliant notice with 
regard to the Veteran's application to reopen these claims 
would be moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board may proceed with consideration of the claims on the 
merits.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was most recently provided VA examinations in 
June 2008, which addressed his claim for service connection 
for COPD and chronic bronchitis, and in October 2005, which 
addressed his claims for service connection for a chronic low 
back disorder and a neurological disorder affecting the left 
lower extremity.  The examiners reviewed the claims folder.  
The Board finds these examination reports and opinions to be 
thorough and complete.  Therefore, the Board finds these 
examination reports and opinions are sufficient upon which to 
base a decision with regards to these claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).
Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2008).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for a chronic low back disorder and a neurological 
disorder affecting the left lower extremity (claimed as loss 
of function).

The issues for resolution before the Board are whether new 
and material evidence has been submitted sufficient to reopen 
the Veteran's previously denied claims of entitlement to 
service connection for a chronic low back disorder and a 
neurological disorder affecting the left lower extremity 
(claimed as loss of function).  After review of the evidence 
of record, the Board finds that new and material evidence has 
been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for a 
chronic low back disorder and a chronic neurological disorder 
affecting the left lower extremity.  Specifically, the 
Veteran was denied service connection for these disabilities 
in an October 1992 rating decision.  The basis for the 
October 1992 denial of these claims was that there was no 
competent evidence during or subsequent to service that 
verified the existence of a chronic neurological disorder in 
the left lower extremity, and that back pain was reported at 
the time of service induction and was not shown to have been 
aggravated during service beyond the pre-service level.  At 
the time of this denial, service treatment records and an 
August 1992 VA examination report were considered. 

The new evidence submitted since this denial consists of 
statements from the Veteran, duplicate copies of service 
treatment records, VA examination reports, and private 
medical records.

With regard specifically to the November 2003 VA examination 
report, the Board notes that it was recorded that the Veteran 
had decreased sensation in the left lateral thigh to 
pinprick.  In the October 2005 VA examination report, it was 
noted that the Veteran had an onset of numbness in the left 
anterior lateral thigh and a decreased pinprick in the left 
lateral thigh.  Therefore, as it has been noted in 2 recent 
VA examination reports that the Veteran experiences decreased 
sensation to pinprick and numbness in the left thigh, the 
Board concludes that the competent evidence of record now 
suggests the existence of a neurological disorder of some 
kind in the left leg and, therefore, satisfies the low 
threshold requirement for new and material evidence.  As 
such, the claim for service connection for a chronic 
neurological disorder affecting the left lower extremity is 
reopened.

With regard to the Veteran's claim for service connection for 
a chronic low back disorder, the Board notes that VA 
examination reports from November 2003 and October 2005 
specifically addressed the Veteran's complaints of back pain.  
The November 2003 VA examination report noted the Veteran's 
complaints of back pain and diagnosed the Veteran with a 
lumbar sprain and chronic lumbar pain.  The October 2005 VA 
examination report also noted the Veteran's complaints of 
chronic back pain since service and diagnosed the Veteran 
with mild degenerative disc disease and mild facet disease at 
L4-5 and L5-S1.  This examination report further noted that 
the Veteran experienced daily back pain, which has resulted 
in the onset of numbness in the left anterior lateral thigh.  
Therefore, as the newly submitted evidence of record appears 
to reflect that the Veteran's chronic low back pain has 
increased beyond the pre-service level to the point where he 
now experiences daily pain with associated left thigh 
numbness, symptoms which were not reported upon enlistment 
into active duty service, the Board concludes that the low 
threshold requirement for new and material evidence has been 
met.  As such, the claim for service connection for a chronic 
low back disorder is reopened.

Having reopened the claims, the Board will now consider the 
claims on the merits.  In this regard, the Veteran has 
asserted that he injured his back while aboard ships, due to 
falling down ladders and prolonged standing and walking on 
steel and concrete decks in front of machinery, and from 
prolonged standing in a partly bent over position.  See VA 
examination report, August 1992; Veteran's statement, January 
2006.  The Veteran has also asserted that he began 
experiencing numbness in his legs and upper thighs after 
falling on ship's ladder aboard the USS Stark FFG-31.  See 
Letter to Congressman, March 2008.  He indicated that this 
problem worsened through years of standing on steel decks and 
concrete as a machinist.  Id.

A review of the Veteran's service treatment records reflects 
that the Veteran indicated on his August 1974 enlistment 
examination report that he had recurrent back pain and cramps 
in his legs.  It was recommended on this enlistment 
examination report that he undergo an orthopedic evaluation 
for his back.  On the August 1974 clinical record with regard 
to this request for evaluation of the back, the Veteran was 
noted as being asymptomatic.  However, it was further noted 
that he had one leg that was 2 inches shorter than the other.  
The Veteran complained of numbness of the left leg or thigh 
on several occasions throughout service.  Specifically, he 
was noted in September 1991 and December 1991 as complaining 
of numbness and pain of the anterior left thigh.  This 
numbness was noted as being accompanied by trouble 
maintaining an erection and trouble with urinary control.  
The Veteran complained of back pain almost immediately upon 
induction into service.  Specifically, he sought treatment in 
September 1974 for complaints of low back pain.  The treating 
examiner noted that the Veteran reported an original onset of 
this back pain following an injury that occurred four and 
half years prior.  The Veteran continued to seek treatment 
for complaints of low back pain throughout his active duty.  
See service treatment records, October 1974, September 1975, 
October 1982, October 1984, and October 1987.  In a November 
1982 service treatment record, the Veteran was diagnosed with 
left leg shortening, with compensatory levoscoliosis.  

With respect to the Veteran's back disability, the Veteran 
complained of back pain on his August 1974 enlistment 
examination and was recommended for an orthopedic evaluation.  
However, he was determined to have no disqualifying defects 
or communicable diseases and was marked as qualified for 
service.  Upon examination, his back was noted as being 
asymptomatic upon entrance into service.  See service 
clinical record, August 1974. 

Therefore, the Veteran entered service in sound condition 
with respect to his back, as there was no indication of a 
current back disability on his entrance examination report.  
However, approximately 1 month later, in September 1974, the 
Veteran sought treatment for back pain and was noted as 
having an injury four and a half years prior.  In a September 
1991 service treatment record, it was noted that the Veteran 
had low back pain since age 12, following a trampoline 
accident.  In a separate September 1991 service treatment 
record, it was noted that the Veteran had a history of low 
back pain following a trampoline accident at age 14.  
Furthermore, as will be discussed in greater detail below, a 
VA examiner in October 2005 reviewed the record, and 
interviewed the Veteran, and concluded that he did have a 
preexisting injury to back, which the examiner explained was 
a coccygeal injury.  In light of the Veteran's complaints of 
back pain upon entrance into service; the documentation 
throughout service that the Veteran injured his back and had 
compensatory levoscoliosis due to a left leg shortening prior 
to entering service; the conclusions of the VA examiner that 
a preservice back injury occurred; and the fact that the 
Veteran does not contend otherwise, the Board finds that 
there is clear and unmistakable evidence that a back 
disability preexisted service.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

The Board notes that the Veteran underwent VA examinations in 
November 2003 and October 2005.  At the November 2003 VA 
examination, the Veteran asserted that he developed back pain 
in the Navy from falling down ladders on ships and standing 
on his feet as a machinist on a steel deck.  After discharge, 
the Veteran had almost daily back pain and has had about 3 
episodes of numbness in the left thigh.  The most recent 
episode had been present for the previous year leading up to 
the examination.  The Veteran also reported pain down his 
extremities and was noted as having decreased sensation in 
the left lateral thigh to pinprick.  He was diagnosed with 
lumbar sprain and chronic lumbar pain.  

At the October 2005 VA examination, the claims file was 
reviewed and it was noted that the Veteran injured his coccyx 
on a trampoline when he was 14.  He recovered and had very 
little difficulty until he entered the Navy at age 17.  The 
Veteran served as a machinist on the ships.  He reported that 
he did a lot of carrying, periodically fell down ladders in 
rough weather, and stood on his feet for prolonged periods of 
time.  He developed periodic low back pain during service and 
has continued to experience back pain since his discharge.  
The examiner noted that the back pain has resulted in the 
onset of numbness in the left anterior lateral thigh.  The 
Veteran was noted as having decreased pinprick in the left 
lateral thigh.  Upon review of the claims file and 
examination of the Veteran, the examiner diagnosed the 
Veteran with mild degenerative disc disease and mild facet 
disease at L4-5 and L5-S1.  The examiner concluded that it 
appears that the Veteran had a soft-tissue injury in service.  
He noted that the Veteran has continued to have pain in that 
he had a soft-tissue injury and his x-rays show mild 
degenerative changes.  The examiner determined that this is a 
progressive degenerative back disease associated with the 
aging process.  In conclusion, the examiner determined it is 
less likely than not that the Veteran's current condition is 
related to his military service, nor did his military service 
aggravate his pre-existing back injury, which was a coccygeal 
injury.  There is no medical evidence to the contrary.        

Therefore, as the claims folder contains no medical evidence 
of record indicating that the Veteran's current chronic low 
back disorder was caused or aggravated by his active duty 
service or that his pre-existing back disability underwent a 
worsening in severity beyond the natural progress of the 
disease as a result of his active duty service, and the only 
medical opinion of record specifically states that it is less 
likely than not that the Veteran's current back condition is 
related to his military service and his military service did 
not aggravate his pre-existing back injury, the Board 
concludes that there is clear and unmistakable evidence that 
the preexisting back disability was not aggravated during 
service, and that his current degenerative disease is not 
otherwise related to service.

In reaching this conclusion, the Board has considered the 
veteran's contentions of increasing symptomatology during and 
since service.  Certainly, the Veteran is competent to report 
experiencing pain and other symptoms in his back.  However, 
even where a veteran asserted continuity of symptomatology, 
the Court has held that medical evidence was ultimately 
required to establish a nexus between the continuous 
symptomatology and the current claimed condition.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Voerth v. West, 13 Vet. 
App. 117 (1999).  As discussed above, a competent health care 
specialist considered the Veteran's lay report as to his 
history, but nevertheless, found that it was less likely that 
his service aggravated his pre-existing back injury, or that 
his current back disability is otherwise related to service.  
In this regard, the examiner explained that the mild 
degenerative changes in his back represented a progressive 
degenerative back disease associated with the aging process.  
As there is no contrary medical evidence, the Board concludes 
that the record clearly and unmistakably shows that his 
preexisting back disability was not aggravated by service, 
nor is his current back disability otherwise related to 
service.

Furthermore, with regard to the possibility of granting 
service connection for a chronic low back disorder under 
38 C.F.R. § 3.309(a), despite the Veteran's complaints of 
back pain, there is no medical evidence of record indicating 
that the Veteran experienced degenerative changes of the 
lumbar spine within 1 year of discharge of service.  
Additionally, the only medical opinion of record on the 
matter reflects that the Veteran's current progressive 
degenerative back disease is associated with the aging 
process, not with his active duty.  Therefore, the Board 
finds that service connection cannot be granted for arthritis 
of the lumbar spine under 38 C.F.R. § 3.309(a).

With respect to the Veteran's leg disability, it is clear 
that the Veteran had a preexisting disability upon entry into 
service, in that one leg was found to be 2 inches shorter 
than the other.  Thus, with respect to that disability, the 
presumption of soundness does not apply.  The Board must now 
determine whether there was an increase in disability during 
service; if so, the preexisting disability will be considered 
to have been aggravated by military service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2008).  

As noted above, the Veteran underwent VA examinations in 
November 2003 and October 2005.  At the November 2003 VA 
examination, the Veteran reported almost daily back pain and 
about 3 episodes of numbness in the left thigh.  The most 
recent episode had been present for the previous year leading 
up to the examination.  The Veteran also reported pain down 
his extremities.  The Veteran was noted as having decreased 
sensation in the left lateral thigh to pinprick.  
At the October 2005 VA examination, the Veteran was noted as 
having decreased pinprick in the left lateral thigh.  The 
examiner noted that the back pain has resulted in the onset 
of numbness in the left anterior lateral thigh.  

As discussed, the Veteran was noted at induction as having 
one leg that was 2 inches shorter than the other.  The 
Veteran was also noted as complaining of numbness and pain of 
the anterior left thigh on more than one occasion during 
active duty.  However, at the October 2005 VA examination, 
the examiner specifically related these complaints of 
numbness directly to the Veteran's back pain, and that VA 
examiner also specifically found that it was less likely that 
the Veteran's preexisting back disability underwent any 
aggravation while on active duty.  

As discussed in detail above, the Veteran is not currently 
service connected for a back disability of any kind.  As 
such, service connection cannot be granted for a neurological 
disorder affecting the left lower extremity that is secondary 
to a back disability. 

Furthermore, the competent evidence does not suggest that the 
neurological manifestations in his lower extremity was the 
result of any worsening of the preexisting leg disability, or 
otherwise related to active duty.  As noted, the only 
competent medical opinion of record specifically found that 
the neurological manifestations present in his leg were a 
manifestation of his underlying back disability, which itself 
was not aggravated by service.  While complaints of tingling 
or numbness were noted, temporary or intermittent flare-ups 
during service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying disability, as contrasted to the symptoms of that 
disability, has worsened.  

The VA examiner gave no indication that the current 
neurological manifestations in the Veteran's leg were 
otherwise the result of any in-service aggravation of either 
the back disability or the discrepancy in the length of his 
legs, or that his current neurological manifestations in the 
lower legs were otherwise related to service.

Therefore, as the claims folder contains no medical evidence 
of record indicating that the Veteran's current left leg 
numbness was caused or aggravated by his active duty service 
or that his pre-existing leg disability underwent a worsening 
in severity beyond the natural progress of the disease as a 
result of his active duty service, and the only medical 
opinion of record specifically states that the Veteran's 
current left leg disability is the result of his nonservice-
connected back disability that was not aggravated by service, 
service connection cannot be granted on a direct or secondary 
basis. 

With regard to establishing service connection on presumptive 
basis for the Veteran's left leg disability due to herbicide 
exposure, the Board notes that the claims file contains no 
indication, nor does the Veteran assert, that he served in 
the Republic of Vietnam.  As such, exposure to herbicides is 
not conceded, and service connection cannot be granted on a 
presumptive basis.

The Board acknowledges the Veteran's contentions that he has 
a neurological disorder affecting the left lower extremity 
and a chronic low back disorder as a result of his active 
duty service.  However, no medical evidence has been 
submitted to support these contentions.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  
Espiritu, supra.  While the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claims for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to service connection for COPD  and chronic 
bronchitis.

The Veteran is seeking entitlement to service connection for 
COPD and bronchitis.  Specifically, he asserted in a January 
2006 statement that his COPD and chronic bronchitis are due 
to his position as an electroplater while at SIMA.  He 
asserts that he was exposed to chemicals, plating solution, 
and asbestos, which damaged his lungs.  The Veteran has also 
asserted that spirometer testing was conducted every 2 to 3 
months, indicating that a known hazard was present.    
 
As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

A review of the Veteran's service treatment records reflects 
that he underwent periodic health evaluations conducted by 
the Navy Asbestos Medical Surveillance Program.  In a 
periodic medical questionnaire for asbestos exposure, the 
Veteran reported having had bronchitis in the past year.  See 
service treatment record, August 1989.  He also reported in 
this questionnaire that he worked as an electroplating 
supervisor.  At no time during service was the Veteran 
diagnosed with asbestosis or a lung or respiratory condition 
related to asbestos exposure.  

The Board notes that the Veteran underwent a VA examination 
in June 2008.  The examiner reviewed the claims file and 
diagnosed the Veteran with COPD.  The examiner noted the 
Veteran's history of serving as a machinery repairman and 
doing electroplating in service while in the Navy.  The 
examiner also noted the Veteran's assertion that various 
gaseous exposure that he had while working his electroplating 
job in service caused the lung problems that he has today.  
The examiner noted that the Veteran had a surgical procedure 
in 2003 for what was thought to be possible cancer of the 
lung.  However, the Veteran did not have cancer and was noted 
as having scar tissue and a bleb that was benign.  The 
Veteran reported that he quit smoking in 2003 and estimated 
that he smoked an average of a pack of cigarettes per day for 
20 years.  However, the examiner noted that the Veteran's 
records reveal that he had a period of time when he was 
smoking 3 packs per day in 1986.  The examiner noted that the 
Veteran's service treatment records are negative for a 
chronic disability involving the respiratory system and do 
not show evidence of asbestos exposure during service.  
Service treatment record show only acute episodes of upper 
respiratory infection treatment and one instance of 
pneumoniitis treatment in 1986.  Post-treatment records 
confirm findings of COPD and emphysema.  The examiner noted a 
history of excess tobacco use and exposure to 
welding/electroplating while in service.  The examiner 
determined that evidence does not show that the current lung 
condition is attributed to service or asbestos exposure, 
despite the numerous biopsies and testing results done since 
his service time.  The examiner stated that there is no basis 
noted in available evidence from the records to establish 
service connection for COPD or bronchitis.  Documentation 
does not support that this condition did happen in the 
military service, nor was it aggravated or caused by service 
insofar as the examiner could find by review of the records 
and examination of the Veteran.   

In rendering this opinion, the examiner noted that the 
Veteran went into detail describing his duty with contact 
plating in enclosed areas and having exposure to gases and 
chemical fumes that are given off by this electroplating 
process.  The Veteran stated that they did have inhalation in 
the laboratory, but some of the other procedures he had to do 
were in enclosed areas without good ventilation.  The Veteran 
reported that he spent 8-10 hours per day doing 
electroplating and being exposed to fumes that were created 
from acid and alkaline salutations used in the process.  The 
examiner noted that there are no records showing the 
pulmonary function testing results that demonstrated any ill 
effects from his exposure at that time or in the records of 
any problems that were noted resultant from that period in 
military service. 

The Board notes that the claims file also contains private 
medical records from Huguley Medical Center from 2002 and 
2003.  These records noted the Veteran as having a right 
upper lobe lung mass and documented the Veteran undergoing a 
right upper lobe video-assisted bronchoscopic wedge 
resection.  These records noted the Veteran as being 
diagnosed with a benign granuloma, emphysema, bilateral 
pleural effusions, and COPD.      
 
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  Currently, there is no medical evidence of record 
indicating that the Veteran had COPD or chronic bronchitis in 
service and no competent medical opinion has related a 
current diagnosis of COPD or chronic bronchitis to service.  
Additionally, the medical evidence of record does not 
indicate that the Veteran has a current diagnosis of chronic 
bronchitis.  Thus, the Veteran's claim must fail on a direct 
basis.  See Hickson, supra. 

With regard to establishing service connection on a 
presumptive basis, the Board notes that the claims file 
contains no indication, nor does the Veteran assert, that he 
served in the Republic of Vietnam.  As such, exposure to 
herbicides is not conceded, and service connection cannot be 
granted on a presumptive basis.  Additionally, COPD and 
chronic bronchitis are not among the diseases listed as being 
presumptively associated with herbicide exposure.

The Board acknowledges that the Veteran was evaluated 
throughout service for possible asbestos exposure by the Navy 
Asbestos Medical Surveillance Program.  However, the fact 
that the Veteran underwent periodic medical evaluations for 
asbestos exposure does not mean that he ultimately developed 
a disability as a result of possible asbestos exposure.  The 
Board also acknowledges that the Veteran indicated in the 
January 2006 statement that a private physician suggested 
that the damage to his lungs was most likely caused by 
chemicals used, possibly due to exposure to asbestos fibers.  
The Board finds no indication or suggestion of such a nexus 
opinion in the claims file.  It must be noted that the Court 
has held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

Again, the Board notes that the only medical opinion of 
record specifically indicates that the Veteran's COPD is not 
related to his active duty service.  As this opinion is based 
on a compete review of the claims file, and examination of 
the Veteran, the Board finds this opinion to be probative 
with regard to this matter. 

The Board acknowledges the Veteran's contention that he has 
COPD or chronic bronchitis as a result of his active duty.  
However, no medical evidence has been submitted to support 
this contention.  The Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu, 
supra.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for COPD or chronic bronchitis must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a chronic low back disorder, 
the Veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.

Entitlement to service connection for a chronic low back 
disorder is denied.

As new and material evidence has been submitted regarding the 
claim of service connection for a neurological disorder 
affecting the left lower extremity (claimed as loss of 
function), the Veteran's claim is reopened.  To this extent, 
and to this extent only, the appeal is granted.

Entitlement to service connection for a neurological disorder 
affecting the left lower extremity (claimed as loss of 
function) is denied.

Entitlement to service connection for COPD and chronic 
bronchitis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


